Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20   PageID.456   Page 1 of 32




              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

 VITOR DOCAJ,                            Case No. 2:20-cv-10014-NGE-DRG
                                         Hon. Nancy G. Edmunds
      Plaintiff,                         Mag. David R. Grand

 v.

 ATLANTIC SPECIALTY INSURANCE
 COMPANY (“Atlantic Specialty”),
 and ONEBEACON AMERICA
 INSURANCE COMPANY,

      Defendants.
 _________________________________________________________________/

                   DEFENDANTS’ AND COUNTER-PLAINTIFF’S
                     MOTION FOR SUMMARY JUDGMENT

      Defendant/Counter-Plaintiff Atlantic Specialty Insurance Company

 (“Atlantic Specialty”) and Defendant Lamorak Insurance Company,

 incorrectly named and sued as One Beacon America Insurance Company

 (“OneBeacon America”) (collectively “Atlantic”) by their attorneys, Collins

 Einhorn Farrell PC, move the Court, pursuant to Fed. R. Civ. P. 56, to enter

 summary judgment in their favor.

      There is no genuine issue of material fact that OneBeacon America is

 an improper party defendant or that coverage is precluded under the
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20   PageID.457   Page 2 of 32




 applicable occupational accident policy by the similar legislation exclusion

 because Plaintiff has an injury for which he is entitled to benefits pursuant

 to the Michigan No-Fault Act and the Social Security Act.

       Additionally, to the extent this Court finds that coverage is not fully

 precluded by the similar legislation exclusion, any benefits due Plaintiff are

 controlled and limited by terms, conditions, exclusions and limitations in the

 policy.

       In accordance with Local Rule 7.1(a), on May 27, 2020 counsel for

 Atlantic telephoned Plaintiff’s counsel’s office to seek concurrence.

 Plaintiff’s counsel was not available. Undersigned counsel left a message,

 but was advised by whomever answered the phone that concurrence would

 not be granted. Undersigned counsel then followed up with an email on May

 28, 2020 which set out the bases on which Atlantic intended to seek summary

 judgment and provided her cell phone to discuss.          No response was

 received.

       Atlantic has contemporaneously filed its Brief in Support setting forth

 the specific grounds and reasons in support of this Motion for Summary

 Judgment.



                                       2
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20   PageID.458   Page 3 of 32




      WHEREFORE, Atlantic requests that this Court grant it’s Motion for

 Summary Judgment, enter a declaratory judgment in its favor declaring that

 Atlantic is entitled to reimbursement of $51,239.76 from Docaj, and dismiss

 Docaj’s claims with prejudice.


                                    Respectfully submitted,
                                    COLLINS EINHORN FARRELL PC

                              BY:   s/ Nicole E. Wilinski
                                    Nicole E. Wilinski (P61904)
                                    Attorneys for Defendants
                                    4000 Town Center, 9th Floor
                                    Southfield, MI 48075
                                    (248) 355-4141
                                    nicole.wilinski@ceflawyers.com
 Dated: May 29, 2020




                                      3
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20   PageID.459   Page 4 of 32



              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

VITOR DOCAJ,                            Case No. 2:20-cv-10014-NGE-DRG
                                        Hon. Nancy G. Edmunds
      Plaintiff,                        Mag. David R. Grand

v.

ATLANTIC SPECIALTY INSURANCE
COMPANY (“Atlantic Specialty”),
and ONEBEACON AMERICA
INSURANCE COMPANY,

     Defendants.
_________________________________________________________________/


          BRIEF IN SUPPORT OF DEFENDANTS’ AND COUNTER-
           PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20   PageID.460   Page 5 of 32


                   Concise Statement of the Issues Presented

      1.   Where Atlantic Specialty assumed all of OneBeacon America’s
           obligations under the occupational accident policy, is
           OneBeacon America a proper party defendant?

      2.   Given that Docaj is entitled to benefits pursuant to the Michigan
           No-Fault Act and the Social Security Act, does the similar
           legislation exclusion preclude coverage for his claims?

      3.   Given that any coverage available under the occupational
           accident policy is controlled by the policy terms, conditions,
           exclusions and limitations, is it the case that:

           a.    Atlantic Specialty is entitled to be reimbursed for
                 overpayments of TTD?

           b.    No Continuous Total Disability (CTD) Benefits are owed
                 because Docaj’s disability is principally due to a “Mental
                 and Nervous or Depressive Condition”?

           c.    Covered Accident Medical Expenses do not include and
                 benefits and are not payable for that portion of the fee for
                 service or treatment which is more than the Usual and
                 Customary Charge?

           d.    Benefits are only potentially available for Medically
                 Necessary Covered Accident Medial Services?

           e.    No AME benefits are owed for services or treatment
                 provided after July 22, 2018?

           f.    Coverage for treatment of Docaj’s “Mental or Nervous”
                 injury is limited to $500.00?

           g.    Docaj’s settlement of the No-Fault Action precludes
                 recovery of AME benefits?


                                     ii
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20   PageID.461   Page 6 of 32



           h.    Docaj’s right to recover under his no-fault policies
                 precludes coverage for AME benefits?

           i.    Mileage charges related to Docaj’s injury are not covered?




                                     iii
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20    PageID.462   Page 7 of 32



                    Controlling or most appropriate authority

      Fed. R. Civ. P. 56

      Erie Indem. Co. for Subscribers at Erie Ins. Exch. v. Estate of Harris by
      Harris, 99 N.E.3d 625 (Ind. 2018).

            Matters involving disputed insurance policy terms present
            legal questions and are particularly apt for summary
            judgment. Id. at 629.

            When confronted with a dispute over the meaning of
            insurance policy terms, Indiana courts afford clear and
            unambiguous policy language its plain, ordinary meaning.
            Id. at 630.




                                      iv
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20      PageID.463   Page 8 of 32


      I.     Introduction

           This case involves a dispute over insurance coverage. Docaj was

injured in a motor vehicle accident. He has asserted claims against at least

five insurance policies and recovered $422,500 from his no-fault insurers. But

instead of using the money received from his no-fault insurers to reimburse

his medical providers as he was required to do, Docaj has sued OneBeacon

and Atlantic Specialty in an attempt to secure a duplicative recovery under

an occupational accident policy issued by Atlantic Specialty.

           The terms, conditions, exclusions and limitations in the Occupational

Accident Policy control this dispute. Docaj is not entitled to benefits under

the Occupational Accident Policy issued by Atlantic Specialty. In fact,

Atlantic Specialty is entitled to reimbursement by Docaj for the $51,239.76 in

Total Temporary Disability (“TTD”) Benefits Atlantic Specialty paid.

II.        Statement of Facts and Proceedings

           Docaj was injured in a motor vehicle accident in Michigan on July 22,

2016. That accident occurred when he was driving his truck under dispatch

for Reliable Transportation Specialists, Inc. an Indiana-based transportation

company.1 Atlantic Specialty issued to Reliable the Occupational Accident


1 Exhibit A, Occupational Accident Policy for Reliable Transportation
Specialists, Inc.,” No. 216-000-145; Exhibit L, email confirming dispatch.
                                          1
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20    PageID.464     Page 9 of 32


Policy under which Docaj now seeks benefits.2 The Occupational Accident

Policy provides discrete coverages for participating truck drivers.3

      After the accident, Docaj sued four other insurers: Great American

Insurance Company, who insured Docaj’s truck under a non-trucking

liability policy, with a Michigan Personal Injury Protection endorsement;4

Lloyd’s Insurance Company d/b/a Lloyds of London, which issued a

physical damage policy for Docaj’s truck;5 Allied Property and Casualty

Insurance Company, Docaj’s personal auto insurer; and American Inter-

Fidelity Exchange (AIFE), Reliable’s auto insurer. Docaj also sued the at-fault

driver, Elizabeth Nunez, for residual tort liability damages, and obtained a

default when she failed to appear. That case was captioned: Vitor Docaj v.

Great American Assurance Company, et. al., Case No. 17-007187-NF, Wayne

County Circuit Court (“No-Fault Action”).

      On May 13, 2019, Docaj signed a release agreement with four entities,

Great American, AIFE, Allied, and Reliable, in return for a recovery of

$422,500, most of which was paid by Great American ($407,500), with the



2 Exhibit A.
3 Id.
4 Docaj registered his truck in Michigan.
5 Lloyds of London was dismissed from the No-Fault Action as in improper

party. See Exhibit M, Docaj’s Answers to Atlantic’s Discovery at ¶ 11.
                                      2
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20   PageID.465   Page 10 of 32


balance paid by AIFE ($15,000).6

      Docaj also filed for Social Security Disability and was determined to be

disabled as of May 1, 2017, with a primary diagnosis of “depressive, bipolar

and related disorders” and a secondary diagnosis of “disorders of the back

(discogenic and degenerative).7

      While the No-Fault Action was pending, Atlantic paid Docaj “Total

Temporary Disability (TTD) Benefits” at the rate of $492.69 a week for 104

weeks (for a total of $51,239.76) without taking any allowable offsets. But,

pursuant to the Occupational Accident Policy and subject to the $125

minimum weekly amount, Atlantic was entitled to reduce the TTD benefits

paid to Docaj by the amount of the Social Security Disability Benefits Docaj

received, the amount of any disability income benefits from Docaj’s no-fault

insurers, and the amount Docaj received as compensation for lost wages or

income.8

      Docaj’s settlement with Great American, AIFE, Allied, and Reliable

released all four entities from any further claims or obligations, “including




6
  A copy of the Release Of All Past, Present and Future No-Fault Claims is
attached as Exhibit B.
7 See Disability Determination and Transmittal, Exhibit C.
8 Exhibit A, p. 12 of 29.

                                      3
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20   PageID.466   Page 11 of 32


any past, present, and future benefits to which Docaj is or may become

entitled.9” Docaj specifically agreed that he would use the settlement funds

“to pay off any outstanding invoices or liens of providers prior to

distribution of funds to Docaj.10” The release identified a host of bills and

liens, including Atlantic’s lien for wage loss benefits, for which Docaj

assumed responsibility. He expressly promised:

      to be responsible for all bills and liens from all providers with
      the exception of [intervening providers] and agrees to indemnify
      and hold harmless [the settling defendants] from any claims
      against them by any providers or lienholders, including but not
      limited to:
      ****
      10.3.27. Atlantic Specialty Insurance Company including but
               not limited to its potential lien claim in the amount of
               $49,083.43.

      After learning of the settlement, Atlantic sent a letter to Docaj’s

attorney, dated May 28, 2019, enclosing a copy of the Atlantic occupational

accident policy and formally asserting its lien against the settlement

proceeds.11 The lien amount by that time was $51,546.88.12

      Docaj responded to Atlantic’s lien letter by filing a motion, in the



9 Exhibit B, ¶2.
10 Exhibit B, ¶¶ 10.1 and 10.2. The providers identified in the release are the

same providers Docaj claims to still owe. See Exhibit M, ¶13.
11 Exhibit D.
12 Id.

                                      4
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20   PageID.467   Page 12 of 32


settled proceedings, to strike the lien. Docaj claimed that the “PIP settlement

was a lump sum payment which excluded wage and medical paid by

Atlantic.13” There is, however, no such language in the release; rather, it

expressly identifies Atlantic’s lien as one of the claims for which Docaj is

responsible.14

      At the hearing on the motion, Docaj’s counsel focused solely on Great

American’s policy.15 That policy’s Michigan Personal Injury Protection

endorsement has a coordination and nonduplication of benefits clause,

indicating that if an insured is entitled to personal protection benefits under

more than one policy, the maximum recovery won’t be more than the

amount payable under the policy providing the highest dollar limit.16 It also

goes on to say that no person may recover duplicate benefits for the same

expenses or loss.17 Even though the Atlantic Occupational Accident Policy

doesn’t provide no-fault benefits, the court granted Docaj’s motion to strike

Atlantic’s lien as to the funds paid by Great American.18



13 Exhibit E, Motion to Strike Lien.
14 See Exhibit B at ¶10.3.27.
15 Exhibit F, Hearing transcript.
16 Exhibit G, Great American policy at page 43 of 56.
17 Id.
18 Docaj’s counsel drafted an order, which the court entered, stating that the

Occupational Accident Policy is “primary for payment of health and
                                      5
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20   PageID.468   Page 13 of 32


       Docaj then directed the medical providers identified in the release —

the providers he promised to pay out of the settlement funds — to submit

their bills to Atlantic for payment. Despite promising to use the settlement

money to pay the medical providers, Docaj has not paid any of his medical

bills or the Medicaid lien.19 Those providers are now contacting Atlantic for

payment of medical bills to the tune of roughly $300,000. 20

       Then, Docaj sued OneBeacon and Atlantic Specialty. Docaj complains

that he is entitled to benefits “under the terms and conditions” of the

Occupational Accident Policy.21 Atlantic filed a counter-complaint, seeking

a declaratory ruling on the specific terms, conditions, exclusions, and

limitations of coverage under the Occupational Accident Policy.22

III.   Argument

       A.   Rule 56 summary judgment standards

       Summary judgment is appropriate where “the pleadings, the

discovery and disclosure materials on file, and any affidavits show that there



accident benefits.” Exhibit H. But, that order does not require Atlantic to pay
for services not covered under the Occupational Accident Policy. Atlantic
has paid —indeed, overpaid—for covered services.
19 Exhibit M, ¶ 12.
20 See Exhibit I, Claims history.
21
   Complaint ¶6, ECF No. 1-2, PageID.11.
22 ECF No. 8.

                                      6
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20       PageID.469    Page 14 of 32


is no genuine issue as to any material fact and that the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(c)(2). The moving party has

the initial burden of showing “the absence of a genuine issue of material

fact.” Covington v. Knox County Sch. Sys., 205 F.3d 912, 915 (6th Cir. 2000).

Once the moving party has met its burden of production, the non-moving

party must come forward with significant probative evidence showing that

a genuine issue exists for trial. Id. A mere scintilla of evidence is insufficient

to defeat a supported motion for summary judgment; rather, “there must be

evidence on which the jury could reasonably find for the [non-moving

party].” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). The evidence

must be more than the non-movant’s own “pleadings and own affidavits to

establish the existence of specific triable facts.” Ashbrook v. Block, 917 F.2d

918, 921 (6th Cir. 1990).

      When reviewing the record, “the court must view the evidence in the

light most favorable to the non-moving party and draw all reasonable

inferences in its favor.” United States S.E.C. v. Sierra Brokerage Servs., Inc., 712

F.3d 321, 327 (6th Cir. 2013) (internal quotation marks omitted). However, a

district court is not required to search the record to determine whether

genuine issues of material fact exist. Street v. J.C. Bradford & Co., 886 F.2d


                                         7
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20   PageID.470   Page 15 of 32


1472, 1479-80 (6th Cir. 1989). If the non-moving party fails to adequately

respond to a summary judgment motion, the court properly relies on the

“facts presented and designated by the moving party.” Guarino v. Brookfield

Twp. Trustees, 980 F.2d 399, 404 (6th Cir. 1992). The court should grant

summary judgment whenever the non-moving party “fails to make a

showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

      B.    Standards for interpreting insurance contracts

      The Occupational Accident Policy provides: “This Policy is governed

by the laws of the state in which it is delivered.”23 The policy was delivered

to Reliable in Chestergon, Indiana24.

      The Indiana Supreme Court has emphasized that “[m]atters involving

disputed insurance policy terms present legal questions and are particularly

apt for summary judgment.” Erie Indem. Co. for Subscribers at Erie Ins. Exch.

v. Estate of Harris by Harris, 99 N.E.3d 625, 629 (Ind. 2018). In addition,

“[w]hen confronted with a dispute over the meaning of insurance policy

terms, Indiana courts afford clear and unambiguous policy language its


23 Exhibit A, p. 2 of 29.
24 Id.

                                        8
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20   PageID.471   Page 16 of 32


plain, ordinary meaning.” Id. at 630. That holds true even if enforcing the

policy’s terms limits the coverage available. Schenkel & Schultz, Inc. v.

Homestead Ins. Co., 119 F.3d 548, 550 (7th Cir. 1997). “Generally, insurers are

allowed to limit liability in any manner which is not inconsistent with public

policy and an unambiguous exclusionary clause is ordinarily entitled to

enforcement.” Hoosier Ins. Co. v. Audiology Found. of Am., 745 N.E.2d 300, 309

(Ind. Ct. App. 2001).

      “On the other hand, where there is ambiguity, insurance policies are

to be construed strictly against the insurer and the policy language is viewed

from the standpoint of the insured.” Beam v. Wausau Ins. Co., 765 N.E.2d 524,

528 (Ind. 2002) (citations and alterations omitted). “A contract will be found

to be ambiguous only if reasonable persons would differ as to the meaning

of its terms.” Id. “In insurance policies, an ambiguity is not affirmatively

established simply because controversy exists and one party asserts an

interpretation contrary to that asserted by the opposing party.” Id.

      C.    OneBeacon is not a property party defendant.

      The Atlantic Specialty Policy must be enforced as written. Effective

October 1, 2012, Atlantic Specialty assumed liability for policy #216-000-145,




                                      9
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20    PageID.472   Page 17 of 32


originally issued by OneBeacon America Insurance Company.25 As a result

of Atlantic Specialty’s assumption of liability, all references in the policy to

OneBeacon America were changed to Atlantic Specialty.26 The contract is

clear, the policy in effect when Docaj was injured was issued by Atlantic

Specialty. OneBeacon has no liability under the policy or to Plaintiff.

      In fact, OneBeacon America no longer exists. OneBeacon America was

sold by OneBeacon Insurance Group in 2014 and subsequently renamed

Lamorak Insurance Company.27 As a result, OneBeacon is not a proper party

defendant and is properly dismissed from this lawsuit and removed from

the caption.

      D.    Because Docaj is entitled to benefits under No-Fault and Social
            Security laws, the Occupational Accident Policy precludes
            coverage.

      The Occupational Accident Policy contains a general exclusion that

precludes coverage for any “Injury” for which the “Insured Person” is

entitled to benefits pursuant to any Workers’ Compensation Law or “other

similar legislation.”28 Docaj has an injury for which he is entitled to benefits




25 Exhibit A, Certification of Assumption.
26 Id.
27 ECF No. 8, PageID.60-61.
28
   Exhibit. A, p. 18 of 29.
                                      10
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20     PageID.473   Page 18 of 32


under similar legislation, namely, the Michigan No-Fault Act29 and the Social

Security Act. That means he is not entitled to coverage from Atlantic

Specialty.

      The Indiana Supreme Court enforced a similar provision where the

insured received workers compensation and disability benefits after a semi-

trailer accident. Beam v. Wausau Ins. Co., 765 N.E.2d 524, 527 (Ind. 2002)

(enforcing underinsured motorist coverage provision setting-off “all sums

paid or payable under any workers’ compensation, disability benefits or

similar law”). It does not appear that Indiana courts have addressed whether

no-fault laws are similar to workers compensation law. But Indiana

jurisprudence suggests that Indiana courts would so find. Cf. Waldridge v.

Futurex Indus., Inc., 714 N.E.2d 783, 785 (Ind. Ct. App. 1999) (purpose of the

Indiana Worker’s Compensation Act is to grant compensation to employees

without regard to fault, for injuries that are accidental in nature); and Park v.

Am. Cas. Ins. Co., 219 Mich. App. 62, 69 (1996) (purpose of the Michigan no-

fault act is to allow claims “against one’s own insurer for wage-loss and

medical expenses arising from a motor vehicle accident.”).




 Docaj asserts, in his motion to dismiss [ECF No. 16] that he is entitled to
29

mandatory no-fault benefits. [PageID 207].
                                       11
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20    PageID.474   Page 19 of 32


      Michigan’s No-Fault Act is similar to Workers’ Compensation Law. See

Visconti v DAIIE, 90 Mich. App. 477 (1979) (noting that Michigan’s Workers

Disability Compensation and its automobile insurance statutes were each

based upon no-fault systems). Like Workers’ Compensation Law,

Michigan’s No-Fault Act is a remedial statute, which provides benefits to

those injured in an accident. The term “similar” is defined as “nearly but not

exactly the same or alike; having a resemblance.” Websters’ New World

College Dictionary, 3rd Edition (1997). Under that definition, the Michigan

No-Fault Act is similar to Workers Compensation Law.

      Social Security disability benefits are also similar to Workers

Compensation benefits. “Workers’ compensation benefits are social-welfare

income-maintenance benefits. . . . All the social welfare programs—workers’

compensation, unemployment compensation, social security old age,

disability, and survivors benefits, no-fault automobile benefits, aid to

families with dependent children, and general assistance—are directed to

the same objective, income maintenance.” Drouillard v. Stroh Brewery Co., 449

Mich. 293, 308 n.4 (1995), citing Franks v. White Pine Copper Div., Copper Range

Co., 422 Mich. 636, 654 (1985).

      Here, because the Occupational Accident Policy excludes coverage for


                                      12
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20    PageID.475   Page 20 of 32


any Injury for which the Insured Person is entitled to benefits pursuant to

any Workers’ Compensation Law or other similar legislation, and Docaj is

entitled to benefits pursuant to similar legislation – the Michigan No-Fault

Act and Social Security Disability law - Docaj is not entitled to recover under

the Atlantic policy.

      E.    The plain language of the Occupational Accident Policy
            otherwise precludes or limits coverage for Docaj’s claims.

      While the exclusion discussed above in section IV.D. provides a

complete bar to coverage, various other provisions of the Occupational

Accident Policy clearly limit or preclude coverage for Docaj’s claims as well.

Courts have enforced the plain language of occupational accident policies

time and again, in a variety of circumstances. See Atl. Specialty Ins. Co. v.

Pastukov, 750 F. App’x 909 (11th Cir. 2018) (finding that the language of the

Atlantic Specialty occupational accident policy was clear, and affirming

district court’s order granting summary judgment and ruling that policy

provided no coverage); Estate of Jeffrey Lynn Filek v. Nat’l Union Fire Ins. Co.

of Pittsburgh, PA, No. 14-CV-14088, 2016 WL 5477222 (E.D. Mich. Sept. 29,

2016 (holding that insurer correctly denied coverage under the terms of the

subject occupational accident policy); Tippie v. OneBeacon Am. Ins. Co., No.

11-2066-JTM, 2012 WL 359721 (D. Kan. Feb. 2, 2012) (granting summary

                                       13
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20    PageID.476   Page 21 of 32


judgment for OneBeacon and finding no benefits were due under its

occupational accident insurance policy, based on the unambiguous policy

language); Leech v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, No. CIV-08-444-

RAW, 2009 WL 10693453 (E.D. Okla. July 22, 2009) (finding insurer was

entitled under plain language of its occupational accident policy to reduce

plaintiff’s CTD benefits). This Court should do so as well.

               1.    Coverage for TTD Benefits is limited or precluded.
                     Atlantic Specialty has overpaid and must be reimbursed.

                     a. TTD Benefits are subject to offsets

        The Occupational Accident Policy provides for Temporary Total

Disability (“TTD”) Benefit Offsets, as follows:

        Subject to the Minimum Weekly Benefit Amount, the Total
        Disability Benefit will be reduced by: (1) Social Security
        Disability Benefits, excluding any amounts for which the
        Insured Person’s Dependents may qualify because of the
        Insured Person’s Disability; (2) Social Security Retirement
        Benefits; (3) Individual or Group Disability Benefits; (4) the
        amount of any disability income benefits from any automobile
        or no-fault policy or insurance; (5) the amount the Insured
        Person receives as compensation for lost wages or lost income in
        a lawsuit or the settlement of a lawsuit; and (6) any income from
        employment or services, or from leasing the Insured Person’s
        power unit. The Insured Person must provide tax schedules and
        returns to Us for the purpose of calculating this offset.30

        According to the above provision, to the extent coverage was owed,


30   Exhibit A, p. 12 of 29.
                                        14
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20   PageID.477   Page 22 of 32


Atlantic Specialty was entitled to reduce the TTD benefits paid to Docaj,

subject to a $125.00 weekly minimum, by the amount of the Social Security

Disability Benefits Docaj received, the amount of any wage loss from Docaj’s

no-fault insurers and the amount Docaj received for lost wages or income in

the settlement of the No-Fault Action. Here, that means that at most, Docaj

was entitled to $13,000 in TTD ($125.00 per week * 104 weeks = $13,000).31

                  b.    The Policy permits Atlantic Specialty to recover
                        any overpayments from Docaj.

      The Occupational Accident Policy provides for a “Right to Recover

Overpayments,” as follows:

      Right to Recover Overpayments. In addition to any rights of
      recovery, reimbursement or subrogation provided to Us herein,
      when payments have been made by Us with respect to a
      Covered Loss in an amount in excess of the maximum amount
      of payment necessary to satisfy an obligation under the terms of
      this Policy, We will have the right to recover such excess
      payment, from any person to whom such payments were made.
      We maintain the right to offset the overpayment against other
      benefits payable to the Insured Person (and his or her assignee)
      under this Policy to the extent of the overpayment.32

      Pursuant to this policy provision, Atlantic is entitled to recover any


31 Docaj’s TTD was calculated at $492.69 per week. ECF No. 1-2, PageID.11.
In addition, Docaj was determined to be disabled as of May 1, 2017. Exhibit
C. He received $388.00 per month in social security disability payments,
beginning not later than June 2018. Exhibit M, ¶8. Further, Docaj received
$422,500.00 in settlement of the No-Fault Action. Exhibit B.
32 Exhibit A, p. 20 of 29.

                                     15
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20      PageID.478   Page 23 of 32


and all overpayments of TTD Benefits paid to Docaj. If this Court agrees that

coverage is not available under the Occupational Accident Policy in whole,

Atlantic is entitled to reimbursement of all the TTD benefits paid --

$51,239.76. But at a minimum, Atlantic Specialty is entitled to

reimbursement of TTD benefits that were subject to offset -- $38,239.76.

           In addition, the Occupational Accident Policy provides Atlantic with

a right to recover payments made in the event an Insured Person makes a

recovery from a third party for a loss paid under the policy: “Recovery. In

the event an Insured Person makes a recovery from a third party for a loss

paid under this Policy, the Insured Person will reimburse Us up to the

amount of the benefits made by Us.”33

           Docaj has recovered wage loss benefits from the Social Security

Administration and his no-fault insurers. Thus, Atlantic is separately

entitled to reimbursement for the TTD Benefits paid to Docaj under this

policy provision.

           Finally, the Occupational Accident Policy also provides for a right of

subrogation as to all past or future payments made to the Insured Person

from anyone liable for the Covered Injury:



33   Id.
                                          16
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20    PageID.479   Page 24 of 32


      Subrogation. We have the right to recover all payments
      including future payments, which We have made, or will be
      obligated to pay in the future, to the Insured Person, beneficiary
      or any other person from anyone liable for the Covered Injury.
      If the Insured Person, beneficiary or any other person recovers
      from anyone liable for the Covered Injury, We will be
      reimbursed first from such recovery to the extent of Our
      payments to the Insured Person, beneficiary or any other
      person. The Insured Person, beneficiary or any other person
      agrees to assist Us in preserving Our rights against those
      responsible for such loss, including but not limited to, signing
      subrogation forms supplied by Us.34

      Docaj has received $422,500 from his no-fault carriers in payment for

claims arising from the July 22, 2016 motor vehicle accident. Pursuant to the

Occupational Accident Policy’s subrogation provision, Docaj must

reimburse Atlantic for the $51,239.76 in TTD Benefits paid and will be

obligated to reimburse Atlantic if any AME benefits are made in the future.

             2.    Docaj does not qualify for CTD benefits.

      The Atlantic Occupational Accident Policy provides for Continuous

Total Disability (“CTD”) Benefits only when certain qualifications are met.

One of those qualifications is that the “Insured Person” must be granted a

Social Security Disability Award for his disability. But, that disability cannot

be principally due to a “Mental and Nervous or Depressive Condition.”35



34 Id.
35
   Exhibit A, p. 13 of 29.
                                       17
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20   PageID.480   Page 25 of 32


“Principally” means “mainly.” www.https://dictionary.cambridge.org . Its

synonyms are chiefly and primarily. Id.

      Docaj was awarded Social Security Disability based on a primary

diagnosis of “depressive, bipolar and related disorders.”36 Because Docaj’s

Social Security Disability Award is principally due to a “Mental and

Nervous of Depressive Condition” Atlantic does not owe CTD Benefits to

Docaj.

            3.     Coverage for AME benefits is precluded or limited

      The Occupational Accident Policy is not a health insurance policy. The

Policy describes when AME benefits are provided and includes limits as to

how long benefits are covered as well as per injury and per accident limits

on certain AME benefits. The Policy provides:

      If an Insured Person suffers an Injury that requires him or her
      to be treated by a Physician, within the Medical
      Commencement Period shown in the Schedule, We will pay the
      Usual and Customary Charges incurred for Medically
      Necessary Covered Accident Medical Services received due to
      that Injury, up to the Maximum Benefit Amount and Maximum
      Benefit Period shown in the Schedule, per Insured Person, for
      all Injuries caused by a single Covered Accident, subject to any
      applicable Deductible Amount.37




36 Exhibit C, ¶16A.
37 Exhibit A, p. 15 of 29.

                                     18
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20   PageID.481   Page 26 of 32



                  a.    Coverage is limited to Usual and Customary
                        Charges

      “Usual and Customary Charge(s)” is defined as:

      …a charge made for a Covered Accident Medical Expense
      Benefit that: (1) does not include charges that would not have
      been made if no insurance existed; (2) is the less of the usual
      charges for similar services, treatment, supplies, of Hospital
      room and board in the locality where the expense is incurred, or
      the negotiated rate of the Preferred Provided designated by Us.
      For a Hospital stay, the Usual and Customary Charge is based
      upon the expense for a semi-private room and board charge,
      unless the stay is a Medically Necessary stay in an extensive care
      until; and (3) with respect to drugs, in the negotiated rate of the
      Preferred Provided designated by Us, if applicable, of 124% of
      the Average Wholesale Price (AWP), if applicable.38

      To the extent that any of Docaj’s medical treatment is covered under

the Occupational Accident Policy, any expense which exceeds the “Usual

and Customary Charge” is excluded.39

                  b.    Coverage is limited to Medically Necessary
                        Covered Accident Medical Services.

      The Atlantic Occupational Accident Policy potentially provides

coverage for “Medically Necessary Covered Accident Medical Services.”



38 Exhibit A, p. 17 of 29.
39 In the event that this Court determines that coverage for certain AME

benefits is owed, Atlantic Specialty will review the charges for those AME
benefits and provide re-priced amounts to the extent they exceed the “Usual
and Customary Charge.”
                                      19
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20   PageID.482   Page 27 of 32


“Medically Necessary” means:

      that a Covered Accident Medical Service: (1) is essential for
      diagnosis, treatment or care of the Injury for which it is
      prescribed or performed; (2) meets generally accepted standards
      of medical practice; and (3) is ordered by a Physician and
      performed under his or her care supervision or order.40

      To the extent that any of the medical benefits for which Docaj seeks

coverage do not qualify as “Medically Necessary Covered Accident Medical

Services” coverage is not available under the Occupational Accident Policy.

For example, Community Resource Consultants, Inc. (“CRCI”) provided

case management services to Docaj in the amount of $38,612.18.41 Those

services do not qualify as “Covered Accident Medical Services” and Atlantic

does not owe coverage for them under the Occupational Accident Policy.42

                  c.   Coverage is limited by a Maximum Benefit Period
                       of 2 years

      When AME benefits are available under the Atlantic Occupational

Accident Policy, they are limited to a “Maximum Benefit Period” of 104

weeks. “Maximum Benefit Period” is a defined term. It means: “the

maximum period for which benefits will be payable for Covered Accident


40 Exhibit A, p. 17 of 29.
41 The CRCI invoice produced by Docaj totals $43,995.28. See Exhibit J. The

reason for the discrepancy in amount is unclear.
42 See Exhibit K, February 18, 2020 letter from CRCI and April 6, 2020 letter

to CRCI.
                                     20
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20   PageID.483   Page 28 of 32


Medical Services for or in connection with a single Accident Medical

Expense Covered Loss.” The length of the Maximum Benefit Period is listed

in the Schedule as 104 weeks.

       Here, Docaj was injured on July 22, 2016. That means there is no

coverage for any medical services provided after July 22, 2018. See Jackson v.

Jones, 804 N.E.2d 155, 158 (Ind. App. 2004) (insurance policy must be

enforced according to its terms, even those terms that limit an insurer’s

liability).

                   d.    Coverage for Docja’s mental health care is limited

       AME benefits otherwise available under the Atlantic Occupational

Accident Policy, are limited to the “Maximum Benefit Amount” in the

Schedule. For outpatient treatment of Mental and Nervous conditions, the

Maximum Benefit Amount is limited to $25.00 per visit for a maximum of 20

visits.43 Inpatient treatment is limited to a maximum of $1,000 for any one

Accident.44

       The Policy defines “Mental and Nervous or Depressive Condition” as

“mental, nervous or emotional diseases or disorders of any type including

schizophrenia, dementia, organic brain syndrome, delirium, amnesia


43 Exhibit A, p. 6-7 of 29.
44 Id.

                                      21
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20   PageID.484   Page 29 of 32


syndromes, and organic delusion or hallucinogenic syndromes.” 45

      Docaj received treatment from multiple providers for mental and

nervous or depressive conditions. Those providers include at least

Ascension –Macomb Oakland Hospital (a/k/a St. John Macomb Hospital),

Anthony Petrilli MD, PC, and Julie N. Sherbin-Sher, DO, PLLC.46 Pursuant

to the Policy, coverage for Docja’s counseling for mental health care is

limited to a maximum of $500 - $25.00 for the each of the first 20 outpatient

visits. Atlantic Specialty is not aware of any inpatient treatment.47 But, if

Docaj received in-patient treatment, coverage is limited to $1,000.48

                  e.    Docaj’s no-fault settlement precludes coverage for
                        AME benefits.

      In addition, the Occupational Accident Policy contains an exclusion

that precludes coverage for AME benefits with respect to any services or

treatment which are provided for in a settlement or court judgment.49 Docaj’s

settlement of the No-Fault Action included all of the medical expenses at



45 Exhibit A, p. 23 of 29.
46 Exhibit N, Invoices for treatment of Docaj’s mental health conditions;

Exhibit M, ¶13. In response to a direct request for payment, Atlantic
Specialty instructed Ascension that coverage for Mental Health treatment is
limited under the Policy. See Exhibit P.
47 Exhibit A, p. 6-7 of 29.
48 Id.
49 Exhibit A, p. 16 of 29.

                                      22
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20   PageID.485   Page 30 of 32


issue here.50 As a result, the “settlement or judgment” exclusion applies and

precludes coverage.

                  f.    Docaj’s other insurance         coverage    precludes
                        coverage for AME benefits.

      The Occupational Accident Policy also contains an exclusion that

precludes coverage for AME Benefits with respect to services or treatment

which are covered under any other insurance of any kind.51 Docaj’s medical

services and treatment were covered under no-fault insurance. The “other

insurance” exclusion applies and precludes coverage.

             g.   Mileage is not recoverable

      The Occupational Accident Policy excludes from coverage any

expense resulting from “any mileage charges related to the Covered Injury

unless authorized by Us.”52 Atlantic Specialty did not authorize any mileage

charges. As a result, the $114,469.76 claimed for medical transportation is not

covered.53




50 See, Exhibit B, ¶ 10. Excepted from the Settlement were amounts owed to
The Pain Center USA PLLC and Interventional Pain Center. Plaintiff does
not seek to recover those amounts in this lawsuit. See Exhibit M, ¶ 13.
51 Exhibit A, p. 16 of 29.
52 Id.
53 See Exhibit O, billing statement from Alamerican Translation

Transportation; Exhibit M, ¶13.
                                      23
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20   PageID.486   Page 31 of 32


      IV.   Conclusion

      The Occupational Accident Policy issued by Atlantic Specialty

provides discrete coverage to truck drivers who are injured while under

dispatch. Coverage under the Policy is controlled by the policy terms,

conditions, exclusions and limitations. Docaj’s lawsuit seeks to recover

medical expenses and wage loss that have already been paid and are

otherwise not covered under the Occupational Accident Policy.

      WHEREFORE, Atlantic requests that this Court grant it’s Motion for

Summary Judgment, enter a declaratory judgment in its favor declaring that

Atlantic is entitled to reimbursement of $51,239.76 from Docaj, and dismiss

Docaj’s claims with prejudice.

                                   Respectfully submitted,

                                   COLLINS EINHORN FARRELL PC

                             BY:   s/ Nicole E. Wilinski
                                   Nicole E. Wilinski (P61904)
                                   Attorneys for Defendants
                                   4000 Town Center, 9th Floor
                                   Southfield, MI 48075
                                   (248) 355-4141
                                   nicole.wilinski@ceflawyers.com
Dated: May 29, 2020




                                     24
Case 2:20-cv-10014-NGE-DRG ECF No. 25 filed 05/29/20   PageID.487   Page 32 of 32




                           PROOF OF SERVICE

I hereby certify that on May 29, 2020, a copy of the foregoing instrument,
along with the Index of Exhibits and exhibits, were electronically filed with
the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all parties to the above cause to each of the
attorneys of record herein.

                                   COLLINS EINHORN FARRELL PC

                             BY:   s/ Nicole E. Wilinski
                                   Nicole E. Wilinski (P61904)
                                   Attorneys for Defendants
                                   4000 Town Center, 9th Floor
                                   Southfield, MI 48075
                                   (248) 355-4141
                                   nicole.wilinski@ceflawyers.com




                                     25
